               Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 1 of 14




 1                                                                    The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
11     UNITED STATES OF AMERICA,                               NO. CR19-143JLR
                               Plaintiff,
12                                                             GOVERNMENT’S             AMENDED            EXHIBIT
13                                                             LIST
                          v.
14
       VOLODYMYR KVASHUK,
15
                               Defendant.
16
17          The United States of America, by and through Brian T. Moran, United States Attorney
18 for the Western District of Washington, and Michael Dion and Siddharth Velamoor, Assistant
19 United States Attorneys, files this Amended Exhibit List identifying each exhibit that the
20 government may introduce at trial. The Government reserves the right to supplement, or
     otherwise revise, the exhibit list with additional exhibits as necessary prior to and during trial.
21
22
23
24
25
26
27
28
                                                                                  UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      U.S. v. Kvashuk, CR19-143JLR
                                                                                   SEATTLE, WASHINGTON 98101
      AMENDED EXHIBIT LIST - 1                                                           (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 2 of 14




1    Exhibit No.                                      Description
2    100              Screenshots of "Grizzled" Windows Machine
3
     100a             Additional screenshot of “Grizzled” Windows Machine
4
     101              Video capture of “Purchase Test” Program on “Grizzled” Windows Machine
5
     102              Screenshots of “Purchase Test” Program on “Grizzled” Windows Machine
6
7    103              “Purchase Flow” Script

8    104              Screenshots of Ubuntu Machine
9    105              Screenshots of Kali Machine (“Undefined” User)
10
     106              Screenshots of Kali Machine (“Root” user)
11
     107              Combined Device Firefox Search History
12
13   108A-108L        Working Notes (Twelve Iterations)

14   109              Screenshots: Purchase of Xbox Gift Card – Digital Codes
15   110              Screenshot: 5x5 Codes
16
     111              Screenshot: 5x5 Codes
17
     112              Screenshot: 5x5 Codes
18
     113              Screenshots: Order Number 7645857312
19
20   114              Screenshots: Blurred Order Number

21   115              Screenshots: Order Number 4217479269
22   116              Screenshots: Order Number 3782972167
23
     117A-117L        Working Notes of Sfwe2eauto Account Credentials and List of 5x5 Codes
24                    Purchased Through Sfwe2eauto Account (Twelve Iterations)
25   118              List of 5x5 Codes
26
     119              List of 5x5 Codes
27
     120              Spreadsheet of 5x5 Codes
28
                                                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                            SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 2                                                     (206) 553-7970
              Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 3 of 14




1    121A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
2    122              Spreadsheet of 5x5 Codes
3
     123              Spreadsheet of 5x5 Codes
4
     124              Spreadsheet of 5x5 Codes
5
     125              Spreadsheet of 5x5 Codes
6
7    126              Spreadsheet of 5x5 Codes

8    127              Spreadsheet of 5x5 Codes
9    128              Spreadsheet of 5x5 Codes
10
     129              Spreadsheet of 5x5 Codes
11
     130              Spreadsheet of 5x5 Codes
12
13   131              Spreadsheet of 5x5 Codes

14   132              Spreadsheet of 5x5 Codes
15   133A-B           Spreadsheet of 5x5 Codes (Tabbed by Currency)
16
     134A-B           Spreadsheet of 5x5 Codes (Tabbed by Currency)
17
     135A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
18
     136A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
19
20   137A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)

21   138A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
22   139A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
23
     140A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
24
     141A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
25
     142A-C           Spreadsheet of 5x5 Codes (Tabbed by Currency)
26
27   143A-D           Spreadsheet of 5x5 Codes (Tabbed by Currency)

28
                                                                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                        SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 3                                                 (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 4 of 14




1    144              Screenshot of Internet Search for Tor/Kali
2    145              “Purchase Test” Assembly Information File
3
     146              Text File Containing Recovery Codes for grizzled@protonmail.com Account
4
     147              Screenshot of Private Internet Access
5
     148              Screenshot of G2A Login Screen
6
7    149              Private Internet Access program log

8
     200              Gmail search warrant response – cover letter and Rule 902 certification
9
     201              1/24/19 email from Department of Motor Vehicles to “Grigoriy”
10   202              2/5/19 Lusk/Kvashuk emails
11   203              2/6/19 Lusk/Kvashuk emails
12   204              2/12/19 Lusk/Kvashuk emails
13   205              2/5/19 Lusk/Kvashuk emails
14   206              2/6/19 Lusk/Kvashuk emails

15   207              12/19/17 Pleasant/Kvashuk emails

16   208              12/19/17 Pleasant/Kvashuk emails

17   209              Number not used

18   210              Gmail records -- accounts linked by SMS

19   211              6/25/18 Verizon email to “Grigory”

20   212              7/26/18 Kvashuk email with attached resume

21   213              2/1/18 Coinbase email notification

22   214              Oleksandr Kvashuk Visa application
23
     215              3/1/18 Fidelity email notification
24   216              5/18/18 leongardina@gmail.com email
25
     217              4/19/18 Tuesley email with attached rental agreement for Renton house
26
     218              11/22/17 email re new device confirmaiton from grizzled@proton
27
28
                                                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                              SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 4                                                       (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 5 of 14




1    219              Gmail records -- subscriber information with IP addresses
2    220              Gmail records – location information – bulk exhibit
3    221              4/6/18 Coinbase notification email
     222              5/28/18 Coinbase notification email
4
     223              5/16/18 Wells Fargo notification email
5    224              11/24/17 Guterson-Kvashuk emails
6    225              4/2/18 Wells Fargo email
     226              1/30/18 Coinbase notification email
7
     227              4/1/18 Coinbase notification email
8    228              4/12/18 Coinbase notification email
9    229              2/20/17 Coinbase notification email
     230              3/1/18 Coinbase notification email
10   231              2/5/18 Coinbase notification email
11   232              3/15/18 Coinbase notification email
12   233              3/21/18 Coinbase notification email
     234              5/28/18 Coinbase notification email
13   235              5/17/18 Tesla payment confirmation email
14   236              1/30/19 Wells Fargo email
     237              2/2/18 Wells Fargo email
15
     238              4/9/18 Wells Fargo email
16   239              4/10/18 Wells Fargo email
17   240              11/30/17 Wells Fargo email
     241              12/11/17 Wells Fargo email
18
     242              12/21/17 Wells Fargo email
19   243              2/6/18 Wells Fargo email
20   244              3/2/18 Wells Fargo email
     245              3/19/18 Wells Fargo email
21   246              4/2/18 Wells Fargo email
22   247              12/29/17 Coinbase notification email
     248              2/26/18 Tesla notification email
23
     249              12/7/17 Fidelity Investments notification email
24   250              3/12/18 Coinbase notification email
25   251              3/19/18 Coinbase notification email
     252              1/26/18 Coinbase notification email
26
     253              2/1/18 Coinbase notification email
27   254              3/16/18 Coinbase notification email
28   255              3/1/18 Coinbase notification email
                                                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                              SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 5                                                       (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 6 of 14




1    256              Google search history – bulk exhibit
2    257              4/1/18 Coinbase notification email
     300              Microsoft search warrant response – 902 certification
3
     301              “avestu” email account information
4    302              “sfwe2” email account information
5    303              “vokvas” email account information
     304              “zabeerj2” email account information
6
     305              “safirion” email account information
7    306              2/1/18 11:10 pm “avestu” CSV purchase confirmation email
8    307              2/1/18 11:07 pm “avestu” CSV purchase confirmation email
     308              2/1/18 11:05 pm “avestu” CSV purchase confirmation email
9
     309              2/1/18 11:03 pm “avestu” CSV purchase confirmation email
10   310              2/1/18 11:09 pm “avestu” CSV purchase confirmation email
11   311              2/13/18 9:47 pm “avestu” CSV purchase confirmation email
12   312              2/15/18 8:09 pm “avestu” CSV purchase confirmation email
13   312A             2/15/18 8:12 pm “avestu” CSV purchase confirmation email
     313              2/15/18 8:22 pm “avestu” CSV purchase confirmation email
14
     314              2/15/18 8:13 pm “avestu” CSV purchase confirmation email
15   315              2/15/18 8:15 pm “avestu” CSV purchase confirmation email
16   316              2/15/18 8:21 pm “avestu” CSV purchase confirmation email
     317              2/15/18 8:19 pm “avestu” CSV purchase confirmation email
17
     318              2/15/18 7:58 pm “avestu” CSV purchase confirmation email
18
     319              2/15/18 8:18 pm “avestu” CSV purchase confirmation email
19   320              2/15/18 8:16 pm “avestu” CSV purchase confirmation email
20   321              2/15/18 8:10 pm “avestu” CSV purchase confirmation email
     322              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
21
     323              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
22
     324              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
23
     325              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
24   326              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
25   327              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
     328              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
26
     329              3/19/18 13:10 “sfwe2” CSV purchase confirmation email
27
     330              3/19/18 13:11 “sfwe2” CSV purchase confirmation email
28
                                                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                                SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 6                                                         (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 7 of 14




1    331              3/19/18 13:11 “sfwe2” CSV purchase confirmation email
2    332              3/19/18 13:11 “sfwe2” CSV purchase confirmation email
     333              3/19/18 13:11 “sfwe2” CSV purchase confirmation email
3    334              3/19/18 13:11 “sfwe2” CSV purchase confirmation email
4    335              3/10/18 10:50 pm “sfwe2” CSV purchase confirmation email
5    336              3/10/18 10:42 pm “sfwe2” CSV purchase confirmation email
     337              3/10/18 10:47 pm “sfwe2” CSV purchase confirmation email
6
     338              3/10/18 10:49 pm “sfwe2” CSV purchase confirmation email
7    339              3/10/18 10:52 pm “sfwe2” CSV purchase confirmation email
8    340              3/10/18 10:45 pm “sfwe2” CSV purchase confirmation email
9    341              3/10/18 10:44 pm “sfwe2” CSV purchase confirmation email
     342              3/10/18 10:53 pm “sfwe2” CSV purchase confirmation email
10   343              12/12/17 11:10 pm “sfwe2” CSV purchase confirmation email
11   344              12/13/17 3:30 pm “sfwe2” CSV purchase confirmation email
12   345              12/13/17 4:43 pm “sfwe2” CSV purchase confirmation email
     346              12/13/17 3:30 pm “sfwe2” CSV purchase confirmation email
13
     347              12/14/17 8:02 am “sfwe2” CSV purchase confirmation email
14   348              “vokvas” email account information
15   349              “vokvas” email account creation date
     350              4/28/17 11:43 “vokvas” account CSV purchase confirmation email
16
     351              5/30/17 14:19 “vokvas” account CSV purchase confirmation email
17   352              7/10/17 13:58 “vokvas” account CSV purchase confirmation email
18   353              7/10/17 14:01 “vokvas” account CSV purchase confirmation email
     354              8/8/17 10:41 “vokvas” account CSV purchase confirmation email
19
     355              9/11/17 14:44 “vokvas” account CSV purchase confirmation email
20   356              9/11/17 14:59 “vokvas” account CSV purchase confirmation email
21   357              10/3/17 21:53 “vokvas” account CSV purchase confirmation email
22   358              10/4/17 04:55 “vokvas” account CSV purchase confirmation email
     359              10/21/17 19:56 “vokvas” account CSV purchase confirmation email
23   360              10/21/17 7:56 pm “vokvas” account CSV purchase confirmation email
24   361              Microsoft Rule 902 Certification
25   362              Microsoft Token Hash Conversions
     363              Microsoft Rule 902 Certification
26
     364              “Safirion” email account mailbox creation date
27   365              Prince-Palmer initial report
28
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                          SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 7                                                   (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 8 of 14




1    366              Prince-Palmer supplemental report
2    367              Number not used
     368              File for Law Enforcement_4.35.246.19 Logins
3
     369              File for Law Enforcement_50.243.108.211 Logins
4
     370              File for Law Enforcement_73.53.57.220 Logins
5    371              File for Law Enforcement_All Investigation Accounts Logins
6    372              File for Law Enforcement_Test Account All Tokens
7    373              File for Law Enforcement_Test Account Token Purchases

8    374              File for Law Enforcement_Test Account Token Redemptions
     375              File for Law Enforcement_v-vokvas Test Account Tokens
9
     376              File for law enforcment v-vokvas Token Purchases
10
     377              File for law enforcment v-vokvas Token Redemptions
11
     378              File for Law Enforcment_Device Links Between Accounts
12
     379              902 cert for Ex 380, 381
13
     380              Activity log for IP 4.35.246.19
14   381              Activity log for IP 73-53-57-220.xlsx
15   382              Microsoft Rule 902 certification
     383              “walter.kv” email account mailbox.creation.date
16
     384              Pikimajado account info and transactional records
17
     385              Business records certification from response to MJ19-319
18   386              admin@searchdom.io account records
19   387              leongardiana@outlook.com account records
20   388              safirion@outlook.com account records

21   389              xidijenizo@axsup.net account records
     390              Mailbox creation date for admin@searchdom.io
22
     391              Transactional history for safirion@outlook.com
23
     392              Transactional history for xidijenizo@axsup.net
24   394              Business records certification from response to MJ19-346
25   395              Mailbox creation date for xidijenizo@axsup.net
26   396              Microsoft server location declaration
     397              Microsoft server location declaration 2nd
27
     398              TIP card request form
28   400              Wells Fargo account -5789 statements for 7/16-8/18
                                                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                             SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 8                                                      (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 9 of 14




1    400A             Wells Fargo account -5789 checks/debits – first set
2    400B             Wells Fargo 902 certification
     401              Wells Fargo account -5789 deposits/offsets – first set
3
     402              Wells Fargo account -5789 statements for 7/18-12/18
4
     403              Wells Fargo account -5789 signature cards
5    404              Wells Fargo Rule 902 certification
6    405              Wells Fargo account -5789 checks/debits – second set
     406              Wells Fargo account -5789 deposits/offsets – second set
7
     407              Wells Fargo account -5789 signature cards – second set
8    408              Wells Fargo account -5789 statements for 12/18-5/19
9    409              Wells Fargo Rule 902 certification
     410              Fidelity Rule 902 certification
10
     411              Fidelity account records – bulk exhibit
11   500              Kvashuk 2017 certified federal income tax return
12   500A             Kvashuk 2017 certified federal income tax return transcript
     501              Kvashuk 2018 certified federal income tax return
13
     501A             Kvashuk 2018 certified federal income tax return transcript
14   501B             Tax Rite E-File Authorization
15   502              Kvashuk 2018 tax materials -- UMB bank document
     503              Kvashuk 2018 tax materials -- Sinclair W-2
16   504              Kvashuk 2018 tax materials -- driver's license
17   505              Kvashuk 2018 tax materials Resource Management W-2
     506              Kvashuk 2018 tax return materials -- Form 3520
18
     506A             Kvashuk 2018 tax return materials -- Form 3520
19   507              Kvashuk 2018 tax return materials -- records provided by Kvashuk to Lusk
20   508              Kvashuk 2018 tax return materials -- Microsoft W-2
     509              Lusk-Kvashuk electronic communications
21
     510              Lusk-Kvashuk electronic communications -- tax preparation services agreement
22   511              Lusk-Kvashuk electronic communications -- tax organizer
23   512              Tax Rite Rule 902 Certification
     513              Shipley Schedule One – first worksheet
24
     514              Shipley Schedule One – second worksheet
25   515              Shipley Schedule Two – third worksheet
26   516              Shipley Schedule Two – second worksheet
     600              Tesla purchase records
27   601              Tesla Rule 902 certification
28   602              Rainier Title Records -- 3/31/18 Purchase and Sale Agreement
                                                                                UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                                 SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 9                                                          (206) 553-7970
            Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 10 of 14




1    603             Rainier Title Records -- 5/24/18 Warranty Deed
2    604             Rainier Title Records – Rule 902 certification
     605             Photo of Renton house -- exterior view
3    700             Coinbase records for volodymyr@gmail
4    701             Coinbase records for walterkv.outlook.com
     702             Coinbase records for gorgonaz@outlook.com
5
     703             Coinbase Rule 902 certification
6    704             Coinbase records - Kvashuk photo
7    705             Coinbase records – Kvashuk driver's license
     706             Poloniex Rule 902 certification
8
     707             Poloniex records -- Account Holder Information
9    708             Poloniex records -- KYC
10   709             Poloniex records -- IPs
     710             Poloniex records -- Logins
11
     711             Poloniex records -- Deposits
12   712             Poloniex records -- Withdrawals
13   713             Poloniex records -- Trades
     714             Poloniex records -- Communication
14   900             Recording of Kvashuk interview - 5/10/18 - part 1
15   900A            Transcript of 900
16   901             Recording of Kvashuk interview - 5/10/18 - part 2
     901A            Transcript of 901
17
     902             Recording of Kvashuk interview - 5/10/18 - part 3
18
     902A            Transcript of 902
19   903             Recording of Kvashuk interview - 5/16/18
20   903A            Transcript of 903
     904             Number not used
21
     1000            Paxful records -- user report
22   1001            Paxful records -- server information
23   1002            Paxful records -- Trade Chats 1
     1003            Paxful records -- Trade Chats 2
24   1004            Paxful records -- Trade Chats 3
25   1005            Paxful records -- Trade Chats 4
     1006            Paxful records -- Trade Chats 5
26
     1007            Paxful records -- Trade Chats 6
27   1008            Paxful Rule 902 certification
28   1100            Summary of Purchases Made by v-vokvas Account
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                           SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 10                                                   (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 11 of 14




1    1101            Summary of Purchases Made by avestu Account
2    1102            Summary of Purchases Made by sfwe2eauto Account
     1103            Summary of Purchases Made by zabeerj2 Account
3    1104            Summary of Combined Purchases Made by Test Accounts
4    1105            Demonstrative Timeline Regarding Xidijenizo Redemption
     1106            Summary Regarding Paxful Transactions
5
     1107            Blockchain Transaction Information
6    1108            Summary of Coinbase Transactions
7    1109            Combined CSV Purchase, Paxful Sales, and Coinbase Transactions
     1110            Summary Chart Regarding Count 11 Monetary Transaction
8
     1111            Summary Chart Regarding Count 12 through 14 Monetary Transactions
9    1112            Summary Chart Regarding Count 15-16 Monetary Transactions
10   1113            Summary of Test Accounts Use While Unemployed
     1114            Number not used
11   1115            Number not used
12   1116            Chart of Location Data
     1117            Number not used
13
     1118            Demonstrative Regarding Blockchain
14   1119            Number not used
15   1120            Number not used
     1121            Second demonstrative Regarding Blockchain
16
     1122            Number not used
17   1123            Number not used
18   1200            Photos from search warrant execution
     1201            Graphics card
19
     1202            Microsoft ID
20   1203            HP laptop computer
21   1204            Happy Colours notebook
     1204A           Happy Colours notebook – photos of selected pages
22
     1205            Handwritten note regarding disposition of $10 million (hardcopy seized exhibit)
23
     1205A           Handwritten note regarding disposition of $10 million (photograph of seized
24                   exhibit)
     1205B           Handwritten note regarding disposition of $10 million (English translation)
25
     1206            Photos taken by forensics team
26   1207            SearchDom folder with stock repurchase agreement
27   1208            6/22/18 Microsoft Termination Letter
     1209            Envelope from Tax Rite with Form 3520 for 2018 tax year
28
                                                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                            SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 11                                                    (206) 553-7970
            Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 12 of 14




1    1300            SearchDom business information
2    1301            Photographs of Bitcoin Mining Apparatus
     1302            Form 9325 Acknowledgement and General Information for Taxpayers Who
3                    File Returns Electronically For Tax Year 2016
4    1303            Photograph of Kvashuk Washington State Driver License
5    1304            Photograph of Form W-2 for Tax Year 2018
     1305            Photograph of Form W-2 for Tax Year 2018
6    1306            Photograph of Form 1099-SA for Tax Year 2018
7    1307            Photograph of Form 1099-SA for Tax Year 2018
     1308            Photograph of Form W-2 for Tax Year 2018
8    1309            2016 Federal Income Tax Return
     1310            Form 9325 Acknowledgement and General Information for Taxpayers Who
9
                     File Returns Electronically For Tax Year 2017
10   1311            2017 Federal Income Tax Return
11   1312            TaxRite Income Tax Organizer (2018)
     1313            Tax Hotline Services Agreement (2018)
12   1314            Instructions from TaxRite Regarding Materials Required for Preparation of Tax
                     Return
13
     1315            Lease and Lease Extension For Norman Arms Apartments
14   1316            Coinbase Tax Report
     1317            Coinbase Tax Report
15   1318            Coinbase Tax Report
16   1319            Loan Questionnaire
     1320            Coinbase Tax Report
17   1321            Photograph of Kvashuk Washington Driver License
18   1322            Photograph of Kvashuk at Flight Simulator
     1323            Photograph of National University of Ostroh Academy Document
19   1324            Photograph of National University of Ostroh Academy Document
     1325            Photograph of Contractor Letter to Kvashuk
20
     1326            Digital File Containing Signature
21   1327            Digital File Containing Signature
     1328            Photograph of Bachelor Diploma
22   1329            Electronic Receipt from Uber
23   1330            Photograph of Kvashuk
     1331            Reimbursement Spreadsheet For Interview in Boston
24   1332A-G         Photographs of Norman Arms Apartment Facility
25   1400            Verizon Wireless Rule 902 certification
     1401            Verizon Wireless IP login records
26
     1401A           Verizon records -- Natting IP explanation
27   1401B           Verizon records -- Natting IP explanation additional
28   1402            Verizon Wireless Rule 902 certification
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                           SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 12                                                   (206) 553-7970
             Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 13 of 14




1    1403            Verizon Wireless subscriber information
2    1404            London Trust Media records
     1404a           Private Internet Access records
3    1404b           902 certifications for London Trust Media & Private Internet Access
4    1405            FedEx Records
     1405A           FedEx Certification of Business Records
5
     1406            Microsoft employment records for Kvashuk
6    1406A           902 certification for Microsoft employment records for Kvashuk
7
8
           DATED this 17th day of February, 2020.
9
10                                                    Respectfully submitted,

11                                                    BRIAN T. MORAN
                                                      United States Attorney
12
13
                                                      /s/ Michael Dion
14                                                    MICHAEL DION
15                                                    SIDDHARTH VELAMOOR
                                                      Assistant United States Attorneys
16                                                    700 Stewart Street, Suite 5220
                                                      Seattle, WA 98101-1271
17                                                    Telephone:     (206) 553-7729
18                                                    Fax:           (206) 553-0882
                                                      E-mail:Michael.Dion@usdoj.gov
19
20
21
22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                            SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 13                                                    (206) 553-7970
            Case 2:19-cr-00143-JLR Document 95 Filed 02/17/20 Page 14 of 14




1                                   CERTIFICATE OF SERVICE
2          I hereby certify that on February 17, 2020, I electronically filed the foregoing with the

3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
4 attorney(s) of record for the defendant.
5
                                                 /s/ Elizabeth Gan
6                                                ELIZABETH GAN
7                                                LEGAL ASSISTANT
                                                 United States Attorney’s Office
8                                                700 Stewart Street, Suite 5220
                                                 Seattle, Washington 98101-1271
9
                                                 Phone: (206) 553-4370
10                                               Fax: (206) 553-0882
                                                 Email: Elizabeth.Gan@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. Kvashuk, CR19-143JLR
                                                                                SEATTLE, WASHINGTON 98101
     AMENDED EXHIBIT LIST - 14                                                        (206) 553-7970
